



Exhibit 10.1

EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 11, 2014 and
effective as of January 15, 2015 (the “Effective Date”), by and between
Lexington Realty Trust, a Maryland real estate investment trust (the “Company”)
and T. Wilson Eglin (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Board of Trustees of the Company (the “Board”), has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of the Executive and to provide
the Executive with compensation and benefits arrangements which are competitive
with those of other real estate investment trusts; and


WHEREAS, the Board believes, among other things, it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control (as
defined below) and to encourage the Executive’s full attention and dedication to
the Company currently and in the event of any threatened or pending Change of
Control.


NOW, THEREFORE, in order to accomplish these objectives and in consideration of
the mutual covenants and promises contained herein, the parties hereto, each
intending to be legally bound hereby, agree as follows:
1.Employment. Subject to the terms and conditions set forth herein, the Company
shall employ the Executive as Chief Executive Officer and President, and the
Executive accepts such employment for the Employment Term (as defined below).
During the Employment Term, the Executive shall perform the duties of the Chief
Executive Officer and President and such other duties consistent with such
position as may from time to time be assigned to him by the Board.


2.Performance. Except as provided below, the Executive will serve the Company
faithfully and to the best of his ability and will devote substantially all of
his business time, energy, experience and talents to the business of the Company
and its affiliates; provided, however, that it shall not be considered a
violation of the foregoing for the Executive to manage his personal or his
family’s investments, or to serve on civic or charitable boards or committees,
or, with the advance written approval of the Board, on industry boards or
committees, so long as any of such activities do not interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement.


3.Employment Term. Unless earlier terminated pursuant to Section 6 below
(including, but not limited to, the Executive’s termination of employment due to
death, resignation, or Disability (as defined in Section 5(b)(iii) below)), the
employment term shall begin upon the Effective Date, and shall continue until
January 14, 2018 (the “Employment Term”). The Employment Term shall not renew
and this Agreement shall terminate on January

1

--------------------------------------------------------------------------------



14, 2018. No compensation, benefits or payments shall be due to the Executive as
a result of the termination of this Agreement on January 14, 2018 for no other
reason than the expiration of the Employment Term. Any employment of the
Executive by the Company beyond the Employment Term shall be at-will and shall
not be governed by the terms of this Agreement.


4.Compensation and Benefits.    (a)    Base Salary. As compensation for services
hereunder and in consideration of the Executive’s other agreements hereunder,
during the Employment Term, the Company shall pay the Executive a base salary,
payable in equal installments in accordance with the Company’s procedures at an
annual rate as set forth in the Company’s public filings as of the Effective
Date, subject to review by the Company no less frequently than annually for
increase (but not to be decreased) (such base salary, as increased from time to
time being hereinafter referred to as “Base Salary”).
(b)Bonuses and Incentive Compensation. During the Employment Term, the Executive
shall have opportunities for bonuses and shall have opportunities for incentive
compensation comparable to those provided to other senior executives of the
Company and shall be eligible to participate in all bonus and incentive
compensation plans made available by the Company, from time to time, for its
senior executives.
(c)Medical, Dental, Disability, Life Insurance, Pension and Other Benefits.
During the Employment Term, the Executive shall, in accordance with the terms
and conditions of the applicable plan documents and all applicable laws, be
eligible to participate in the various medical, dental, disability, life
insurance, pension and other employee benefit plans made available by the
Company, from time to time, for its senior executives.
(d)Vacation, Sick Leave. During the Employment Term, the Executive shall be
entitled to vacation and sick leave in accordance with the Company’s established
practices with respect to its senior executives.
(e)Expenses. The Executive shall be reimbursed by the Company for all reasonable
expenses actually incurred by him in connection with the performance of his
duties hereunder in accordance with policies established by the Company from
time to time and upon receipt of appropriate documentation. Expenses
reimbursable under this paragraph shall be reimbursed within reasonable period
of time following Executive’s submission of the reimbursement request and any
supporting documentation reasonably requested by the Company and no later than
the end of the calendar year following the calendar year in which the expenses
were incurred by Executive.


5.Termination. (a)    During the Employment Term, the employment of the
Executive may be terminated at any time (i) by the Company with or without Cause
(as defined in Section 5(b)(i) below); (ii) by the Executive with or without
Good Reason (as defined in Section 5(b)(ii) below); or (iii) by the Company
without Cause or by the Executive with Good Reason, in either case, within 12
months of a Change in Control (a “Double Trigger Termination”). At any time
after a Disability (as defined in Section 5(b)(iii) below) occurs, provided that
the Board, upon advice of a medical doctor selected in accordance with Section
5(b)(iii) hereof, determines that the Executive remains incapable of performing
his essential

2

--------------------------------------------------------------------------------



duties and responsibilities hereunder, subject to applicable legal requirements,
the Company may terminate the Executive’s employment effective forthwith after
giving notice to the Executive of such termination. Further, if the Board, upon
advice of a medical doctor selected in accordance with Section 5(b)(iii) hereof,
shall reasonably determine that the Executive has become physically or mentally
incapable of performing his essential duties and responsibilities as provided in
this Agreement and such incapacity is likely to last for a period of at least
one hundred eighty (180) days from the onset of such incapacity, the Company
may, at its discretion at any time thereafter while the Executive remains
incapable of performing his material duties hereunder, and subject to applicable
legal requirements, remove the Executive from his then position with the
Company; provided, further, that if he returns to full time employment, with the
permission of the Board, prior to the time he is determined to have incurred a
Disability, he shall be restored to his position or positions with the Company.


(a)
For purposes of this Agreement,

(i)“Cause” shall mean: (A) the Executive’s conviction of, plea of nolo
contendere to, or written admission of the commission of, a felony or
misdemeanor (but not a traffic infraction, violation or similar offense), (B)
any breach by the Executive of any material provision of this Agreement; (C) any
act by the Executive involving moral turpitude, fraud or misrepresentation with
respect to his duties for the Company or its affiliates; or (D) gross negligence
or willful misconduct on the part of the Executive in the performance of his
duties as an employee, officer or member of the Company or its affiliates (that
in only the case of gross negligence results in a material economic harm to the
Company); provided, however, that the Company may not terminate the Executive’s
employment under clauses (B), (C) or (D) unless the Company first gives the
Executive notice of its intention to terminate and of the grounds for such
termination within 90 days of such event, and in the case of a breach set forth
in clause (B) above, the Executive either (X) has not, within 30 days following
receipt of such notice, cured such Cause, or (Y) in the event such Cause cannot
be cured within such 30-day period, has not taken all reasonable steps to cure
such Cause. No termination for Cause shall be effective unless the Board makes a
Cause determination after notice to the Executive and the Executive has been
provided with the opportunity (with counsel of his choice) to contest the
determination at a meeting of the Board.


(ii)“Good Reason” shall mean the occurrence of any of the following conditions
without the Executive’s written consent, provided that Executive shall provide
notice to the Company of the existence of the condition within ninety (90) days
of the initial existence of such condition, upon the notice of which the Company
shall have at least thirty (30) days within which to cure such condition, and if
the Company fails to cure the condition within such cure period, the Executive
must terminate employment by sending written notice to the Company within thirty
(30) days following the Company’s failure to cure: (A) a material reduction of
the Executive’s authority, duties and responsibilities, or the assignment to the
Executive of duties materially inconsistent with the Executive’s position or
positions with the Company, (B) a reduction in the Executive’s rate of Base
Salary; or (C) a breach by the Company of any material provision of this
Agreement. Notwithstanding anything herein to the contrary, (x) any change of
the Executive’s position with the Company

3

--------------------------------------------------------------------------------



to which the Executive consents in writing shall not constitute Good Reason and
(y) retirement by the Executive shall not constitute Good Reason and no
compensation, benefits or payments shall be due to the Executive hereunder as a
result of retirement by the Executive.


(iii)“Disability” shall mean the mental or physical incapacity of the Executive
such that (A) he qualifies for long-term disability benefits under a
Company-sponsored long-term disability policy or (B) the Executive has been
incapable as a result of illness, disease, mental or physical disability,
disorder, infirmity, or impairment or similar cause of performing his essential
duties and responsibilities for any period of one hundred eighty (180) days
(whether or not consecutive) in any consecutive three hundred sixty-five (365)
day period. Disability shall be determined by an approved medical doctor
selected by the Company and the Executive. If the Company and the Executive
cannot agree on a medical doctor, each party shall select a medical doctor and
the two doctors shall select a third who shall be the approved medical doctor
for this purpose.


(iv)“Change in Control” shall mean:


(A)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) (“Beneficial Ownership”) of
20% or more of either (i) the then outstanding common shares of beneficial
interest of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of trustees (the “Outstanding Company
Voting Securities”); provided, however, that for purposes of this subsection
(A), the following acquisitions shall not constitute a Change in Control: (1)
any acquisition directly from the Company, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company or (4) any
acquisition by any entity pursuant to a transaction which complies with clauses
(1), (2) and (3) of subsection (C) of this Section 5(b)(iv); or


(B)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a trustee subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the trustees then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of trustees or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

4

--------------------------------------------------------------------------------





(C)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the Persons who had Beneficial
Ownership, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination have
Beneficial Ownership of more than 50%, respectively, of the then outstanding
common shares of beneficial interest and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
trustees, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination) acquires
Beneficial Ownership of 20% or more of, respectively, the then outstanding
shares of common stock of the entity resulting from such Business Combination or
the combined voting power of the then outstanding voting securities of such
entity except to the extent that such ownership existed prior to the Business
Combination and (3) at least a majority of the members of the board of trustees
or board of trustees, as the case may be, of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement with the successor or purchasing entity in
respect of such Business Combination, or of the action of the Board, providing
for such Business Combination; or
(D)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(v)“Long-Term Incentive Award” shall mean any long-term incentive award
previously granted to the Executive, including but not limited to restricted
shares, deferred share awards, and share option awards, whether or not issued
pursuant to an equity award plan.
6.
Severance. (a) If, during the Employment Term,



1)the Executive terminates his employment with the Company for Good Reason;
2)the Executive’s employment is terminated by the Company without Cause; or
3)the Executive’s employment is terminated in a Double Trigger Termination;
then, the Company shall have no liability or further obligation to the Executive
except as follows: the Executive shall be entitled to receive, subject to
Section 6(e):

5

--------------------------------------------------------------------------------



(i)within 30 days of such termination of employment, any earned but unpaid Base
Salary for the period prior to termination and any earned but unpaid bonuses, in
cash, for prior periods which have ended at the time of such termination
(“Entitlements”);


(ii)at the time provided in such plan, any rights to which he is entitled in
accordance with such applicable plan or program provisions under any employee
benefit plan, program or arrangement, fringe benefit or incentive plan
(“Rights”);


(iii)within 60 days of such termination of employment, severance pay (the
“Severance Pay”) in a lump sum cash payment equal to two and one half (2.5)
times the sum of: (x) the Executive’s Base Salary at termination (disregarding a
reduction in Base Salary that constitutes Good Reason), and (y) the average of
the last two annual cash bonuses the Company has paid to or agreed to pay to (if
such payment has not yet been made) the Executive (the “Average Bonus”);


(iv)within 60 days of such termination of employment, a lump sum cash payment of
a pro rata annual bonus, without duplication of any Entitlements, determined by
(x) the number of days the Executive was employed by the Company during the
fiscal year divided by 365, and multiplied by (y) the Average Bonus (the “Pro
Rata Cash Bonus”); and


Additionally, upon a termination of the Executive’s employment under Section
6(a)(1), 6(a)(2) or 6(a)(3) above, (x) all non-vested time based Long-Term
Incentive Awards and all non-vested but earned performance based Long-Term
Incentive Awards shall accelerate, become fully earned and vested, and (y) the
end of the performance period for all non-vested but unearned performance based
Long-Term Incentive Awards shall be the date of such termination and a pro rata
amount of any of such awards then deemed to be earned awards (determined by the
number of completed days of the performance period for such award divided by the
total number of days in such performance period) shall accelerate, become fully
earned and vested; provided, that all unexercised share option awards shall
terminate within six months of such termination of employment.
Additionally, medical, dental, disability, life insurance and other employee
welfare benefits (the “Welfare Plans”) then provided to senior executives of the
Company shall be continued following the date of termination for a period of two
and one half (2.5) years and, if the Executive is precluded from participating
in any Welfare Plan by its terms or applicable law during such period, the
Company shall reimburse expenses actually incurred by the Executive during such
period to obtain similar Welfare Plan coverage, but only to the extent
Executive’s requested reimbursement of expenses for similar Welfare Plan
coverage does not exceed the Company’s premiums or contributions that the
Company would otherwise pay under the terms of this Agreement as of the date of
the Executive’s termination, or date of payment if later, to continue
Executive’s participation in the underlying Welfare Plan for the period the
expenses were incurred by the Executive. Expenses reimbursable under this
paragraph shall be reimbursed within thirty (30) days following Executive’s
submission to the Company of the reimbursement request and supporting
documentation reasonably requested by the Company and in no event later than the
end of the calendar year following the calendar year in which

6

--------------------------------------------------------------------------------



the expenses were incurred by Executive. The expenses eligible for reimbursement
under this paragraph during any calendar year shall not affect the expenses
eligible for reimbursement under this paragraph in any other calendar year.
Except in the case of a Double Trigger Termination, as a condition of and upon
receiving the Severance Pay under Section 6(a)(iii) and the Pro Rata Cash Bonus
under Section 6(a)(iv) and the vesting of Long-Term Incentive Awards and Welfare
Plan benefits continuation under Section 6(a) (collectively, the “Forfeitable
Payments”), the Executive agrees to execute a release thereby releasing the
Company and its affiliates from any and all obligations and liabilities to the
Executive arising from or in connection with the Executive’s employment or
termination of employment with the Company and its affiliates and any
disagreements with respect to such employment, except that such release shall
not apply with respect to any rights of the Executive to indemnification under
the Company’s Declaration of Trust or By-Laws or to any rights of the Executive
to indemnification or directors’ and officers’ liability insurance coverage of
the Company and its affiliates. If the Executive does not execute the release
and the release does not become irrevocable within 60 days of his termination of
employment, the Executive shall forfeit his right to the Forfeitable Payments.
(b)If during the Employment Term, the Executive’s employment is terminated on
account of death or Disability, the Company shall have no liability or further
obligation to the Executive except as follows: the Executive (and his estate or
designated beneficiaries under any Company-sponsored employee benefit plan in
the event of his death) shall be entitled to receive, subject to Section 6(e):


(i)any Entitlements within 30 days of such termination of employment or, if
later, the date such Entitlement would otherwise be paid to active employees of
the Company, and any Rights at the time provided in the relevant plans;
(ii)within 60 days of such termination of employment, Severance Pay in a lump
sum cash payment of one (1) times the Executive’s Base Salary at termination;
and
(iii)within 60 days of such termination, the Pro Rata Cash Bonus;


Additionally, (x) all non-vested time based Long-Term Incentive Awards and all
non-vested but earned performance based Long-Term Incentive Awards shall
accelerate, become fully earned and vested, and (y) the end of the performance
period for all non-vested but unearned performance based Long-Term Incentive
Awards shall be the date of such termination and a pro rata amount of any of
such awards then deemed to be earned awards (determined by the number of
completed days of the performance period for such award divided by the total
number of days in such performance period) shall accelerate, become fully earned
and vested; provided, that all unexercised share option awards shall terminate
within six months of such termination of employment.

7

--------------------------------------------------------------------------------



Additionally, the group health plan then provided to senior executives of the
Company shall be continued following the date of termination for a period of two
and one half (2.5) years and, during such period, if the Executive is precluded
from participating in such group health plan by its terms or applicable law at
any time during such period, the Company shall reimburse expenses actually
incurred by the Executive during such period to obtain similar coverage, but
only to the extent Executive’s requested reimbursement of expenses for such
similar coverage does not exceed the Company’s premiums or contributions that
the Company would otherwise pay as of the date of the Executive’s termination to
continue the Executive’s participation in the group health plan for the period
the expenses for similar coverage are incurred by Executive. Expenses
reimbursable under this paragraph shall be reimbursed within thirty (30) days
following Executive’s submission to the Company of the reimbursement request and
supporting documentation reasonably requested by the Company and in no event
later than the end of the calendar year following the calendar year in which the
expenses were incurred by Executive. The expenses eligible for reimbursement
under this paragraph during any calendar year shall not affect the expenses
eligible for reimbursement under this paragraph in any other calendar year.
Notwithstanding the foregoing, the continuation period for group health benefits
under Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”) by reason of the Executive’s termination of employment with the Company
shall be measured from his actual date of termination of employment.
As a condition of receiving the Forfeitable Payments, the Executive, or the
representative of his estate if he has died, agrees to execute a release thereby
releasing the Company and its affiliates from any and all obligations and
liabilities to the Executive arising from or in connection with the Executive’s
employment or termination of employment with the Company and its affiliates and
any disagreements with respect to such employment, except that such release
shall not apply with respect to any rights of the Executive to indemnification
under the Company’s Certificate of Incorporation or By-Laws or to any rights of
the Executive to indemnification or directors’ and officers’ liability insurance
coverage of the Company and its affiliates. If the Executive or the
representative of his estate does not execute the release and the release does
not become irrevocable within 60 days of his termination of employment or death,
the Executive or the estate shall forfeit the right to the Forfeitable Payments.
(c)If during the Employment Term, the Executive’s employment is terminated by
the Company for Cause or by the Executive without Good Reason, (i) all
non-vested and/or unexercised Long-Term Incentive Awards shall be forfeited,
terminated and cancelled and (ii) the Company shall have no liability or further
obligation to the Executive except as follows: the Executive shall be entitled
to receive any Entitlements within 30 days of such termination of employment or,
if later, the date such Entitlement would otherwise be paid to active employees
of the Company, and any Rights at the time provided in the relevant plans.


(d)The payments made pursuant to this Section 6 shall be excluded from all
pension and benefit calculations under the employee benefit plans of the Company
and its affiliates, except as otherwise provided in the applicable employee
benefit plan.

8

--------------------------------------------------------------------------------



(e)Notwithstanding anything in this Section 6 to the contrary, if any amounts or
benefits payable under this Agreement in the event of Executive’s termination of
employment constitute “nonqualified deferred compensation” within the meaning of
Code Section 409A, payment of such amounts and benefits shall commence when the
Executive incurs a “separation from service” within the meaning of Treasury
Regulation 1.409A-1(h), without regard to any of the optional provisions
thereunder, from the Company and any entity that would be considered a single
employer with the Company under Code Section 414(b) or 414(c) (“Separation from
Service”). Such payments or benefits shall be provided in accordance with the
timing provisions of this Agreement by substituting the Agreement’s references
to “termination of employment” or “termination” with Separation from Service.
Notwithstanding the foregoing, if at the time of Executive’s Separation from
Service the Executive is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), any amount or benefits that the constitutes
“nonqualified deferred compensation” within the meaning of Code Section 409A
that becomes payable to Executive on account of the Executive’s Separation from
Service will not be paid until after the earlier of (i) first business day of
the seventh month following Executive’s Separation from Service, or (ii) the
date of the Executive’s death (the “409A Suspension Period”). Within 14 calendar
days after the end of the 409A Suspension Period, the Executive shall be paid a
cash lump sum payment equal to any payments (including interest on any such
payments, at an interest rate of not less than the prime interest rate, as
published in the Wall Street Journal, over the period such payment is restricted
from being paid to the Executive) and benefits that the Company would otherwise
have been required to provide under this Section 6 but for the imposition of the
409A Suspension Period delayed because of the preceding sentence. Thereafter,
the Executive shall receive any remaining payments and benefits due under this
Section 6 in accordance with the terms of this Section (as if there had not been
any Suspension Period beforehand). For the purposes of this Agreement, each
payment that is part of a series of installment payments shall treated be as a
separate payment for purposes of Code Section 409A.


7.Covenants of the Executive. (a)    During the Employment Term and for a period
of one (1) year thereafter, (i) the Executive shall not, within any jurisdiction
or marketing area in which the Company or any of its affiliates is doing
business, directly or indirectly, own, manage, operate, control, consult with,
be employed by or participate in the ownership, management, operation or control
of any business of the type and character engaged in or competitive with that
conducted by the Company or any of its affiliates; (ii) the Executive shall not,
directly or indirectly, employ, solicit for employment or otherwise contract for
the services of any employee of the Company or any of its affiliates at the time
of this Agreement or who shall subsequently become an employee of the Company or
any such affiliate; provided, however, this subparagraph (ii) shall not apply to
the Executive’s personal secretary at the time of termination; and (iii) the
Executive will not solicit, in competition with the Company or its affiliates,
any person who is, or was at any time within the twelve months prior to his
termination of employment, a customer of the business conducted by the Company
or any of its affiliates. For purposes of determining whether to permanently
withhold, or recover, payments from the Executive pursuant to Section 7(d)
hereof, the Board shall determine what constitutes a competing business;
provided that (x) the scope of businesses and the jurisdictions and marketing
areas within which the Executive has agreed not to compete pursuant to clause

9

--------------------------------------------------------------------------------



(a)(i) of this Section 7 shall, for any challenged activity of the Executive, be
determined as of the date of any such activity and (y) the Executive’s ownership
of securities of two percent (2%) or less of any publicly traded class of
securities of a public company shall not be considered to be competition with
the Company or any of its affiliates. Notwithstanding the foregoing, the
provisions of this Section 7(a) shall not apply following the Executive’s
termination after the Employment Term.


(b)For the Employment Term and thereafter, (i) the Executive will not divulge,
transmit or otherwise disclose (except as legally compelled by court order, and
then only to the extent required, after prompt notice to the Company of any such
order), directly or indirectly, other than in the regular and proper course of
business of the Company, any confidential knowledge or information with respect
to the operations, finances, organization or employees of the Company or with
respect to confidential or secret processes, services, techniques, customers or
plans with respect to the Company; and (ii) the Executive will not use (except
as legally compelled by court order, and then only to the extent required, after
prompt notice to the Company of any such order), directly or indirectly, any
confidential information for the benefit of anyone other than the Company;
provided, however, that the Executive has no obligation, express or implied, to
refrain from using or disclosing to others any such knowledge or information
which is or hereafter shall become available to the public other than through
disclosure by the Executive. All new processes, techniques, know-how,
inventions, plans, products, patents and devices developed, made or invented by
the Executive, alone or with others, while an employee of the Company which are
related to the business of the Company shall be and become the sole property of
the Company, unless released in writing by the Company, and the Executive hereby
assigns any and all rights therein or thereto to the Company.


(c)All files, records, correspondence, memoranda, notes or other documents
(including, without limitation, those in computer-readable form) or property
relating or belonging to the Company or its affiliates, whether prepared by the
Executive or otherwise coming into his possession in the course of the
performance of his services under this Agreement, shall be the exclusive
property of Company and shall be delivered to Company and not retained by the
Executive (including, without limitations, any copies thereof) upon termination
of the Executive’s employment for any reason whatsoever.


(d)The Executive acknowledges that a breach of his covenants contained in this
Section 7 may cause irreparable damage to the Company and its affiliates, the
exact amount of which will be difficult to ascertain, that the remedies at law
for any such breach will be inadequate and that the amounts payable to the
Executive pursuant to the provisions of Section 6(a)(iii), (iv) and the
paragraphs following 6(a)(iv) and /or 6(b)(ii), (iii) and (iv) hereunder are
additional consideration for the covenants contained in this Section 7.
Accordingly, the Executive agrees that if he breaches any of the covenants
contained in this Section 7, in addition to any other remedy which may be
available at law or in equity, the Company shall be entitled to specific
performance and injunctive relief. In addition, the breach of any of the
covenants contained in this Section 7 shall entitle the Company to permanently
withhold, and to recover from the Executive any amounts paid to the Executive
pursuant to

10

--------------------------------------------------------------------------------



the provisions of Section 6(a)(iii), (iv) and the paragraphs following 6(a)(iv)
and /or 6(b)(ii), (iii) and (iv) of this Agreement. The Company shall provide
the Executive with at least five days prior written notice before withholding of
any payment provided for in the immediately preceding sentence.
(e)The Company and the Executive further acknowledge that the time, scope,
geographic area and other provisions of this Section 7 have been specifically
negotiated by sophisticated commercial parties and agree that all such
provisions are reasonable under the circumstances of the activities contemplated
by this Agreement. In the event that the agreements in this Section 7 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, they shall be interpreted to extend only over the maximum period of
time for which they may be enforceable and/or over the maximum geographical area
as to which they may be enforceable and/or to the maximum extent in all other
respects as to which they may be enforceable, all as determined by such court in
such action.
(f)The Executive agrees to cooperate with the Company, during the Term of
Employment and thereafter (including following the Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any of its affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any affiliate, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Company’s Board or
its representatives or counsel, or representatives or counsel to the Company, or
any affiliate as reasonably requested; provided, however that the same does not
materially interfere with his then current professional activities or important
personal activities and is not contrary to the best interests of the Executive.
The Company agrees to reimburse the Executive, on an after-tax basis, for all
expenses actually incurred in connection with his provision of testimony or
assistance, and, if during the period following the Employment Term, the Company
requests the Executive’s cooperation for a period of greater than 8 hours per
month, the Company agrees to reimburse the Executive at a rate of $250.00 per
hour. Expenses reimbursable under this paragraph must be reimbursed within
thirty (30) days following Executive’s submission to the Company of the
reimbursement request and supporting documentation reasonably requested by the
Company and in no event later than the end of the calendar year following the
calendar year in which the expenses were incurred by Executive.
(g)The Executive agrees that, during the Term of Employment and at any time
thereafter (including following the Executive’s termination of employment for
any reason) he will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any of
its affiliates or their respective officers, directors, employees, advisors,
businesses or reputations. The Company agrees that, during the Employment Term,
and at any time thereafter, (including following the Executive’s termination of
employment for any reason) it will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Executive’s
reputation. Notwithstanding

11

--------------------------------------------------------------------------------



the foregoing, nothing in this Agreement shall preclude the Executive or a
representative of the Company from making truthful statements or disclosures
that are required by applicable law, regulation or legal process.
8.Notices. Any notices required or permitted hereunder shall be in writing and
shall be deemed to have been given when personally delivered or when mailed,
certified or registered mail, postage prepaid, to the following addresses:


If to the Executive:
T. Wilson Eglin
9 Oak Crest Drive
Darien, Connecticut 06820


If to the Company:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attention: Compensation Committee Chairman
with a copy to:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attention: Joseph S. Bonventre, Esq.
9.General. (a)    Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York applicable to contracts executed and to be performed entirely within said
State.
(b)Construction and Severability. If any provision of this Agreement shall be
held invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired, and the parties undertake to implement
all efforts which are necessary, desirable and sufficient to amend, supplement
or substitute all and any such invalid, illegal or unenforceable provisions with
enforceable and valid provisions which would produce as nearly as may be
possible the result previously intended by the parties without renegotiation of
any material terms and conditions stipulated herein.
(c)Assignability. The Executive may not assign his interest in or delegate his
duties under this Agreement. This Agreement is for the employment of the
Executive, personally, and the services to be rendered by him under this
Agreement must be rendered by him and no other person. The Executive represents
and warrants to the Company that the Executive has no contracts or agreements of
any nature that the Executive has entered into with any other person, firm or
corporation that contain any restraints on the Executive’s ability

12

--------------------------------------------------------------------------------



to perform his obligations under this Agreement. This Agreement shall be binding
upon and inure to the benefit of the Company and its successors and assigns.
Notwithstanding anything else in this Agreement to the contrary, the Company
will assign this Agreement to and all rights hereunder shall inure to the
benefit of any person, firm or corporation resulting from the reorganization of
the Company or succeeding to the business or assets of the Company by purchase,
merger or consolidation.


(d)Enforcement Costs. If any contest or dispute shall arise under this Agreement
involving the termination of the Executive’s employment with the Company and its
affiliates or involving the failure or refusal of the Company to perform fully
in accordance with the terms hereof, the Company shall advance the Executive or
pay directly on his behalf, all reasonable legal fees and expenses, if any,
incurred or, in the case of fees and expenses for which payment is required
before the services are rendered, to be incurred within the next 30 days, by the
Executive in connection with such contest or dispute upon presentation of an
itemized bill to the Company regarding any such fees and expenses along with
proof reasonably satisfactory to the Company that such expenses have been
incurred or will be incurred within the next 30 days by the Executive; provided,
however, that in the event the resolution of any such contest or dispute
includes a finding that the Executive’s claims in such contest or dispute are
frivolous or brought in bad faith, the Executive shall be required to reimburse
the Company, for all sums advanced to the Executive pursuant to this Section
10(d) in connection with such contest or dispute, together with interest in an
amount equal to the prime rate, as published in the Wall Street Journal, but in
no event higher than the maximum legal rate permissible under applicable law,
such interest to accrue from the date the Company makes payment to the Executive
hereunder through the date of the Executive’s repayment thereof. Notwithstanding
the foregoing, any reimbursements under this paragraph following the Executive’s
termination of employment with the Company shall be subject to the payment
limitations described in Section 6(e) of this Agreement.


(e)Compliance with Rules and Policies. The Executive shall perform all services
in all material respects in accordance with the applicable policies, procedures
and rules established by the Company, including, but not limited to, the By-Laws
of the Company. In addition, the Executive, where applicable, shall comply in
all material respects with all laws, rules and regulations that are generally
applicable to the Company, its affiliates and their employees, directors and
officers.


(f)Taxes. The Company shall withhold from all amounts due hereunder any
applicable withholding taxes payable to federal, state, local or foreign taxing
authorities. The Company shall have no obligation to indemnify or hold the
Executive harmless from any taxes he may incur from any amounts payable under
this Agreement.


(g)Entire Agreement; Modification. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof,
supersedes all prior agreements and undertakings, both written and oral,
including, but not limited to the Employment Agreement dated January 15, 2012
between the Company and the Executive upon expiration of the stated term of such
agreement.

13

--------------------------------------------------------------------------------



(h)Duration. Notwithstanding the Employment Term hereunder, the applicable
sections of this Agreement shall continue for so long as any obligations remain
under this Agreement.


(i)Survival. All of the rights and covenants set forth in Sections 5, 6, 7, 9(d)
and 9(k) of this Agreement shall survive and shall continue to be binding upon
the Executive notwithstanding the termination of this Agreement for any reason
whatsoever. It is expressly agreed that the remedy at law for the breach or
threatened breach of any such covenant is inadequate and that the Company, in
addition to any other remedies that may be available to it, in law or in equity,
shall be entitled to injunctive relief to prevent the breach or any threatened
breach thereof without bond or other security or a showing that monetary damages
will not provide an adequate remedy.


(j)Waiver. No waiver by either party hereto of any of the requirements imposed
by this Agreement on, or any breach of any condition or provision of this
Agreement to be performed by, the other party shall be deemed a waiver of a
similar or dissimilar requirement, provision or condition of this Agreement at
the same or any prior or subsequent time. Any such waiver shall be express and
in writing, and there shall be no waiver by conduct.


(k)Indemnification. The Company shall indemnify the Executive, to the maximum
extent permitted by applicable law, and in the same or better manner and to the
same or better extent with respect to each aspect of the indemnification as
provided to any other executive of the Company, against all costs, charges and
expenses incurred or sustained by the Executive in connection with any action,
suit or proceeding to which the Executive may be made a party, brought by any
shareholder of the Company directly or derivatively or by any third party by
reason of any act or omission of the Executive as an officer, director or
employee of the Company or of any subsidiary or affiliate of the Company.


(l)Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.


(m)Counterparts. This Agreement may be executed in two or more counterparts, all
of which taken together shall constitute one instrument.


(n)Compliance with Code Section 409A. This Agreement is intended to be exempt
from (or comply with) Code Section 409A, and the Company shall have complete
discretion to interpret and construe this Agreement and any associated documents
in any manner that establishes an exemption from (or otherwise conforms them to)
the requirements of Code Section 409A. If, for any reason including imprecision
in drafting, the Agreement does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, the
provision shall be considered ambiguous and shall be interpreted by the Company
in a fashion consistent herewith, as determined in the sole and absolute
discretion of the Company. Nevertheless, and notwithstanding any other provision
of this Agreement, neither

14

--------------------------------------------------------------------------------



the Company nor any of its employees, trustees, or their agents shall have any
obligation to mitigate, nor to hold the Executive harmless from, any or all
taxes (including any imposed under Code Section 409A) arising under this
Agreement.
[SIGNATURE PAGE FOLLOWS]



15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement effective as of the day and year first written
above.
Date: September 11, 2014    LEXINGTON REALTY TRUST




/s/ Joseph S. Bonventre    
Name: Joseph S. Bonventre
Title: Authorized Officer




EXECUTIVE


Date: September 11, 2014    /s/ T. Wilson Eglin
T. Wilson Eglin







































16